Mr. Justice Gary delivered the opinion of the Court. This is a petition for a mandamus, not in aid of any case here pending, but, it may be assumed, in anticipation of some case that may come here, and the brief in support of the petition says: “We unhesitatingly declare that the doctrine announced in * * * Hawes v. People, 124 Ill. 560, is not good law and should not be a guide to this court, in such cases.” As to the first clause or branch of that proposition we are not called upon to express any opinion, as we hold the opposite of the second clause or branch. Fitzpatrick v. C. & W. I. R. R., 31 Ill. App. 649. The petition is therefore dismissed.